Citation Nr: 0822938	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-12 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating higher than 10 percent 
for atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from April 1972 to August 
1975, April to October 1989, and December 1990 to November 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Cleveland.  
Ultimately, jurisdiction over the case was transferred to the 
RO in Reno, Nevada.

The veteran appeared at a Travel Board hearing in March 2007 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims files.  The 
undersigned held the record open for 60 days so the veteran 
could submit additional evidence.  The veteran did in fact 
submit additional evidence with a waiver of his right to have 
that evidence initially considered by the originating agency.  

The October 2004 rating decision also denied service 
connection for a low back disorder with leg pain, and the 
veteran timely appealed that decision.  A December 2006 
rating decision granted service connection for the low back 
disorder with leg pain with an initial rating of 10 percent, 
and the veteran appealed the initial rating.  A Statement of 
the Case was issued in June 2007.  The record before the 
Board does not show that the veteran has perfected an appeal 
with respect to this issue with the submission of a 
substantive appeal.  In addition, the issue has not been 
certified for consideration by the Board.  The Board will 
limit its consideration accordingly.

The issue of entitlement to service connection for tinnitus 
is addressed in the remand that follows the order section of 
this decision.




FINDINGS OF FACT

The veteran's atrial fibrillation does not manifest with more 
than four episodes per year documented by ECG or Holter 
monitor.


CONCLUSION OF LAW

The requirements are not met for an initial rating in excess 
of 10 percent for atrial fibrillation.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.7, 4.104, Diagnostic Code 7010 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require the VA Agency of Original 
Jurisdiction (AOJ), in this case-the RO, to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended 
to eliminate that requirement for claims pending before VA on 
or after May 30, 2008.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that the originating agency provided the 
required notice in letters mailed in January 2004 and March 
2006.  Although the veteran was not provided all required 
notice before the initial adjudication of the claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice, the originating agency readjudicate the 
claim in December 2006 on the basis of all evidence then of 
record.  There is no indication or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  In addition, as explained below, the Board has 
determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide earlier notice with 
respect to this element of the claim is no more than harmless 
error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A 10 percent evaluation is warranted for permanent atrial 
fibrillation (lone atrial fibrillation), or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  A 30 percent rating is warranted for 
supraventricular arrhythmias where there is paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

In response to his claim for service connection, the veteran 
was afforded a VA examination in July 2004.  The July 2004 
examination report notes the veteran told the examiner that 
he experienced atrial fibrillation approximately two to three 
times a week, and the episodes lasted up to two hours of 
irregular heart rate.  At times he experienced a discomfort 
in his chest that radiated to his neck, but it had not been 
shown to be angina.  

Physical examination revealed the heart to show regular rate 
and rhythm, with no murmurs, rubs, or gallops.  The point of 
maximal impulse was not displaced, and there was no thrill, 
lift, or heave in the cardiac precodium.  In addition, the 
examination did not reveal any evidence of congestive heart 
failure.  Following examination and review of the claims 
files, the examiner opined the veteran's likely underlying 
pathology was lone atrial fibrillation, or atrial 
fibrillation without known causative factors, being as there 
was known coronary disease or hypertension.  The examiner 
noted that, since the veteran's back disability precluded him 
from exerting himself, a METS was not available.

A Holter monitor test was conducted in late April 2006 for 
just under 24 hours.  The May 2006 report notes that the 
monitor was read as abnormal.  Frequent premature ventricular 
contractions with 2 5&6 beat runs at 147 beats per minute 
were recorded.  The report notes 11 patient events, half of 
which were with premature ventricular contractions and half 
with normal sinus rhythm.  A mid-April 2006 ECG showed marked 
sinus bradycardia.

The veteran's private physician, Dr. Carrea, noted in a June 
2006 report that the veteran reported continued episodes of 
heart palpitations of as many as three to five times a week, 
and that he was not interested in undergoing an ablation or 
trying antiarrhythmic medications.  Dr. Carrea suggested use 
of a cardiac event recorder.  The veteran used the device 
from mid-June to mid-July 2006.

The transtelephonic arrhythmia report notes the occurrence of 
five events-all in June 2006.  For the first event in early 
June 2006, the veteran reported having felt an irregular 
heart beat.  The device recorded sinus rhythm with bigemial 
premature ventricular contractions at rates of 73.8 - 95.3.  
During the next event of approximately one week later, the 
veteran again reported having felt an irregular heart beat.  
The device recorded sinus rhythm and sinus bradycardia at 
rates of 56.7 - 80.4.  Four days later, the veteran said he 
felt light headed and experienced shortness of breath.  The 
veteran reported having felt an irregular heart beat.  The 
device recorded sinus rhythm and junctional rhythm with 
isolated premature ventricular contractions, premature atrial 
contractions, and premature junctional contractions at rates 
of 54.7 - 94.5.  In late June 2006, he again felt light 
headed.  He reported having felt an irregular heart beat.  
The device recorded sinus rhythm and sinus bradycardia with 
isolated premature ventricular contractions and premature 
atrial contractions at rates of 51.9 - 78.3.  The final 
episode of three days later noted the veteran reported 
feeling lightheaded and heart palpitations.  The device 
recorded sinus rhythm and sinus bradycardia at beats of 57.2 
- 75.

The veteran underwent another VA examination in October 2006.  
The examiner noted in the veteran's history an April 2006 
visit to a local private hospital, where he was given a dose 
of Digoxin which did not help, as he left the hospital in 
atrial fibrillation.  The examiner also noted the veteran's 
refusal of ablation, and that the veteran's arrhythmia was 
intermittent.  The veteran's symptoms were noted as chest 
pain, fatigue, palpitations, dizziness, and sweating.  He 
told the examiner that he went into atrial fibrillation one 
to 10 times a month.  When in atrial fibrillation, he might 
take another half a tablet of Digoxin, which usually resolved 
it after 30 minutes to an hour.  If not, it resolved after he 
fell asleep.  The only aggravating factor he could estimate 
was consumption of chocolate.

Examination revealed S1 and S2 with regular rhythm and 
without murmurs, click, or pericardial rub.  Heart size was 
normal.  The examiner then noted the diagnostic tests set 
forth above without any comment or opinion, and rendered a 
diagnosis of paroxysmal atrial fibrillation.

At the hearing, the veteran's testimony focused on his 
difficulty with going to a VA medical facility so that he 
might obtain more frequent Holter monitoring that might 
provide evidence to support his claim.  He noted the distance 
he must drive and his associated problems related to his 
back.  Instead, the basis on which the veteran relies to show 
entitlement to a higher rating is that, in light of his long-
term living with the disorder, the Board should accept his 
descriptions and reports, as he knows when they are 
occurring.  Indeed, the October 2006 examination report notes 
that, through the years, he usually had not gone to a 
hospital when in atrial fibrillation, because he knew what 
was going on, and the atrial fibrillation always subsided.

Dr. Carrea's November 2006 report notes that the veteran 
reported experiencing at least 3 or 4 episodes of atrial 
fibrillation per week.  He stated that his believe that the 
veteran is a reliable historian, as shown by the an ECG that 
confirmed atrial fibrillation at one of the veteran's visit 
to a local hospital.  In light of the veteran's longstanding 
atrial fibrillation, and the documented event of March 2006, 
Dr. Carrea opined it was exceptionally likely that the 
veteran experiences recurrent atrial fibrillation; however, 
he cautioned that the exact number of episodes could not be 
quantified, though he would expect at least one or two 
episodes a month.

While Dr. Carrea is certainly competent to render the opinion 
noted in his November 2006 report, the Board must consider 
the underlying factual basis on which he relies, and it 
simply does not support his opinion to the point where his 
projected one to two times a month is as likely as not.  
First, the Board harkens back to his June Report.  While he 
considers the veteran a reliable historian, Dr. Carrea 
nonetheless suggested the cardiac event monitor to determine 
how many of the veteran's episodes of irregular heartbeat 
were actually fibrillation episodes.  Despite having the 
results of the June 2006 cardiac event monitor at his 
disposal, it is most noteworthy that they did not show 
episodes of atrial fibrillation, or Dr. Carrea would have 
noted to that effect.  Instead, he referenced a March 2006 
episode of confirmed atrial fibrillation.  There simply were 
no episodes of paroxysmal fibrillation or supraventricular 
tachycardia recorded during the June 2006 monitoring, which 
are the required pathology for the 30 percent rating.  See 
Diagnostic Code 7010.  Further, the October 2006 VA 
examination report notes the examiner reviewed the results of 
the March 2006 Holter monitor results and the June 2006 
cardiac event monitor, and noted none, though the veteran's 
March 2006 Holter results were abnormal.

Thus, while the veteran is certainly a reliable historian in 
terms of when he may have experienced an irregular heart 
beat, there is no evidence that he has the necessary medical 
training to diagnose his symptoms as actual atrial 
fibrillation.  This is a real life example of why, lay 
persons may relate symptoms they observed, but they may not 
render an opinion on matters which require medical knowledge, 
such as the underlying condition which is causing the 
symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet .App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In light of the above, the Board finds the preponderance of 
the evidence establishes that the veteran's episodes of 
atrial fibrillation occur less than 5 times per year.  
Accordingly, the disability is properly assigned a 10 percent 
rating.  Consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted a compensable rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In addition, in reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

ORDER

Entitlement to an initial rating higher than 10 percent for 
atrial fibrillation is denied.


REMAND

The veteran contends that service connection is warranted for 
tinnitus because it developed as a result of his exposure to 
excessive noise in service.  In response to his claim, he was 
afforded a VA examination in March 2004.  The examiner 
diagnosed tinnitus, opined that it was as likely as not that 
the tinnitus was due to excessive noise exposure, and also 
opined that it was more likely than not that the tinnitus was 
"normally occurring."  The RO recognized the 
inconsistencies in this report and requested clarification 
from the audiologist.  In a January 2006 addendum, the 
audiologist stated that, "More likely than not normally 
occurring tinnitus indicates that the condition is NOT 
chronically disabling as is less likely than not related to 
the service."  The RO also appropriately determined that 
this opinion is not adequate for adjudication purposes.

Consequently, the veteran was scheduled for another VA 
examination.  On the date of the examination, the veteran 
called to cancel the examination because of sickness.  The 
Board has determined that good cause existed for the 
veteran's failure to appear for the examination and that he 
should be scheduled for another VA examination to determine 
the etiology of his tinnitus. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be afforded a VA 
examination by an audiologist or 
physician with appropriate expertise to 
determine the etiology of his tinnitus.  
The examination should not be performed 
by the audiologist who examined the 
veteran in March 2004.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

For purposes of the opinion, the examiner 
should assume that the veteran is 
credible.  Based upon the review of the 
claims folders and the examination 
results, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's tinnitus is etiologically 
related to his active duty.  The 
rationale for the opinion must also be 
provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


